     2:13-cv-00587-RMG          Date Filed 09/19/19      Entry Number 668     Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

The Right Reverend Charles G.                  )             Civil Action No. 2:13-587-RMG
vonRosenberg, et al. ,                         )
                                               )
                          Plaintiffs,          )
                                               )               ORDER AND OPINION
The Episcopal Church,                          )
                                               )
          Plaintiff in Intervention            )
          v.                                   )
                                               )
The Right Reverend Mark J. Lawrence,           )
et al. ,                                       )
                                               )
                         Defendants.           )


          This matter is before the Court on the Disassociated Parishes thirty-five motions for

summary judgment on all claims. (Dkt. Nos. 556 - 70; 572 - 579; 581 - 583 ; 587 - 593 ; 599 -

600.) 1 The Motions are granted in part and denied in part.

I.        Background

          This case arises out of a schism in 2012 in the Historic Diocese, originally known as the

"Protestant Episcopal Church in the State of South Carolina," in which certain members and

parishes sought to dissociate from The Episcopal Church, a nationwide hierarchical church. The

parties have litigated property issues relating to the schism in the state courts of South Carolina,

culminating in a 2017 decision in the South Carolina Supreme Court, and have raised in this action

issues surrounding the use of certain federal and state law marks in contest between the national



1
     In addition to this Order, the Court has issued Orders on the Plaintiffs' and Disassociated
Diocese' s motions for summary judgment (Dkt. Nos. 584, 595, 603, 610) and on the Parties '
Daubert motions (Dkt. Nos. 580, 585 , 597, 598.) Additionally, the brief for the Motion for
Summary Judgment by Church of the Holy Comforter, et al. (Dkt. No. 568) is contained at Docket
Number 571.


                                                   -1-
  2:13-cv-00587-RMG            Date Filed 09/19/19      Entry Number 668         Page 2 of 18




church and its affiliates and the disassociating diocese and its affiliates. As in separate Orders, it

is important to identify the major parties in this dispute. The parties are as follows :

        1.       Plaintiff The Episcopal Church of the United States (hereafter "TEC") is the
                 national church and an Intervenor Plaintiff in this action;

       2.        The Protestant Episcopal Church in the State of South Carolina (hereafter the
                 "Historic Diocese"), which was formed as early as 1785 and has long affiliated with
                 TEC;

       3.        Plaintiff The Episcopal Church in South Carolina (hereafter "TECSC"), which was
                 headed initially by Plaintiff Bishop Charles G. vonRosenberg and subsequently by
                 Plaintiff Provisional Bishop Gladstone B. Adams, III and is affiliated with TEC;

       4.        Defendant The Diocese of South Carolina (hereafter "Disassociated Diocese"),
                 headed by Defendant Right Reverend Mark Lawrence and was formed following
                 the schism in 2012 to disassociate from TEC;

       5.        The Defendant parishes associated with the Disassociated Diocese (hereafter
                 "Disassociated Parishes") are the movants on the motions here and are members of
                 the Disassociated Diocese.

       As held in a separate Order, Plaintiffs' own the following marks. TEC ' s marks are:

             •   "The Protestant Episcopal Church in the United States";

             •   "The Episcopal Church";

             •   "The Episcopal Church Welcomes You";

             •   "La Iglesia Episcopal'', and;

             •   The Episcopal Shield.2

(Dkt. No. 595-5 - 595-12; 595-64 - 595-69.) TECSC's marks are:

             •   "Diocese of South Carolina";




                                                 -2-
      2:13-cv-00587-RMG       Date Filed 09/19/19      Entry Number 668          Page 3 of 18




             •   "The Episcopal Diocese of South Carolina";

             •   "The Protestant Episcopal Church in the Diocese of South Carolina";

             •   The Diocesan Seal. 3

(Dkt. No. 584-3 .)

         In conjunction with the summary judgment briefing, the Disassociated Parishes filed thirty-

five motions for summary judgment as to all of Plaintiffs' claims. Each motion has been fully

briefed, with the Plaintiffs responding to the motion and the moving Party filing a reply.

II.      Legal Standard

         To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). However, an issue of material fact is genuine ifthe evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.




3




                                                -3-
  2:13-cv-00587-RMG           Date Filed 09/19/19       Entry Number 668         Page 4 of 18




        "When the moving party has carried its burden under Rule 56( c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts. " Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 4 75 U.S . 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with ' specific facts showing that there is a genuine issue

for trial. " ' Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ' genuine issue for trial. "' Id. (quoting First Nat 'I Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253 , 289 (1968)).

III.   Discussion

       The Plaintiffs TEC and TECSC collectively bring five causes of action against all

Defendants, including the Disassociated Parishes: trademark infringement under the Lanham Act,

trademark dilution under the Lanham Act, false advertising under the Lanham Act, trademark

infringement under state law, and cancellation of trademarks under state law. The Disassociated

Parishes move for summary judgment on each of these claims. The Court, in a separate Order,

granted Plaintiffs summary judgment on each of these claims. The Court therefore first addresses

the effect of the contemporaneous Order on the Disassociated Parishes, and next addresses

outstanding issues.

       A.      Effect of Summary Judgment Order on Disassociated Parishes

       Each of the Disassociated Parishes argue, erroneously, that the Plaintiffs have failed to

present evidence of likelihood of confusion regarding the Parishes use of Plaintiffs' marks. As to

the marks owned by the Plaintiffs, this is incorrect. Plaintiffs submitted extensive evidence that

each Disassociated Parish refers to themselves, as shown by references on parish websites,

bulletins, newsletters, and responses to discovery requests, as members of "The Protestant

Episcopal Church in the Diocese of South Carolina" or the "Diocese of South Carolina" (Dkt. No.

595-75 ; 595-79), that many of the Disassociated Parishes use the same exact buildings that they


                                                  -4-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 668         Page 5 of 18




used prior to the dissociation in 2012 (Dkt. No. 595-76), that the Parishes use the Book of Common

Prayer and/or TEC' s hymnals (Dkt. No. 595-77), and that the Disassociated Parishes use the

Diocesan Seal owned by TECSC (Dkt. No. 595-78). Additionally, much of the analysis is identical

for the Disassociated Parishes as the Disassociated Diocese: the Court already found TEC ' s marks

to be strong and TECSC's marks to have some strength, particularly regarding identical use in the

same market; that the marks that Plaintiffs demonstrated the Disassociated Parishes use, "The

Episcopal Diocese of South Carolina," "The Protestant Episcopal Church in the Diocese of South

Carolina," the "Diocese of South Carolina" and the Diocesan Seal, are substantially similar, or

identical, to Plaintiffs' marks; there is no dispute the Disassociated Parishes also offer religious

services, there is no dispute that many of the Disassociated Parishes use the same exact buildings

as prior to the schism, and; there is no dispute that the quality of the Parties' products are similar.

Furthermore, the analysis for similar advertising and sophistication of the consuming public is

generally applicable and therefore identical for the Disassociated Diocese and Disassociated

Parishes. Most importantly, the survey regarding actual confusion is specific to the terms, not the

individual Defendants, and therefore similarly applies equally to the Disassociated Parishes' use

of Plaintiffs' marks, such as the "The Protestant Episcopal Church in the Diocese of South

Carolina" and "The Episcopal Diocese of South Carolina." Finally, and most importantly, there

is no dispute that each of the Disassociated Parishes have used the term "The Episcopal Diocese

of South Carolina," "The Protestant Episcopal Church in the Diocese of South Carolina," "Diocese

of South Carolina" or the "Diocesan Seal" since the 2012 schism, each constituting trademark

infringement. (Dkt. Nos. 595-75 ; 595-78 ; 595-79)

       Further, for the same reasons discussed m a separate Order on the Plaintiffs' and

Disassociated Diocese ' s motions for summary judgment, Plaintiffs are entitled to summary




                                                 -5-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 668            Page 6 of 18




judgment on their trademark dilution claims against the Disassociated Parishes, as TEC owns

famous marks, the Disassociated Parishes has used similar marks in commerce, and the association

between the marks, most notably "The Protestant Episcopal Church in the Diocese of South

Carolina" or the "The Episcopal Diocese of South Carolina," is likely to impair the distinctiveness

ofTEC ' s marks.

        Finally, as the Disassociated Diocese is not the continuation of the Historic Diocese, the

Disassociated Parishes statement that they are affiliated with "The Protestant Episcopal Church in

the Diocese of South Carolina" or the "Diocese of South Carolina" and use of the Diocesan seal

also constitutes false advertising for the reasons stated in the separate Order.

        However, while each of the Disassociated Parishes is therefore also liable for trademark

infringement, trademark dilution and false advertising, the analysis is unnecessary as the injunction

issued against the Disassociated Diocese and Defendant Lawrence is also binding on each of the

Disassociated Parishes. As is well-settled, any injunction binds:

        (A) the parties;

        (B) the parties' officers, agents, servants, employees, and attorneys; and

        (C) other persons who are in active concert or participation with [the individuals
            described in sub-sections (A) or (B)]

Fed. R. Civ. P. 65(d)(2). As the Seventh Circuit explained, Rule 65 covers the following

individuals as well :

       nonparties with notice who are either "legally identified" with a party or who aid
       and abet a party ' s violation of the injunction. The "legal identity" component of
       this rule often operates to bind a party ' s successors and assigns, and sometimes
       other nonparties as well, but only when doing so is consistent with due process. As
       such, the "legal identity" justification for binding nonparties is limited to those who
       have notice of the injunction and are so closely identified in interest with the
       enjoined party that it is reasonable to conclude that their rights and interests were
       adjudicated in the original proceeding.




                                                 -6-
  2:13-cv-00587-RMG           Date Filed 09/19/19       Entry Number 668         Page 7 of 18




Nat 'l Spiritual Assembly ofBaha 'is of US. Under Hereditary Guardianship, Inc. v. Nat 'l Spiritual

Assembly of Baha 'is of US. , Inc., 628 F.3d 837, 840-41 (7th Cir. 2010). In addition to being

Parties in this case and directly affiliated members of the Disassociated Diocese, they further have

clear notice of the injunction and are legally identified with the Disassociated Diocese: namely,

they are the organizations that, throughout South Carolina, are the direct connection to the

Disassociated Diocese for any parishioner. Therefore, regardless of their individual liability,

which is also clear, the Disassociated Parishes are also subject to the injunction issued against all

other Defendants.

       B.      Parish Names

       However, as demonstrated by the Plaintiffs, many of the Disassociated Parishes still use

the term "Episcopal" in their Parish name, either in their official corporate documents or, to a lesser

extent, in the names the Parishes continue to use in public. Most notable are parishes such as

Defendant All Saints Protestant Episcopal Church (Dkt. No. 558), Defendant The Vestry and

Church Wardens of the Episcopal Church of the Parish of St. Matthew's (Dkt. No . 559), Defendant

Holy Trinity Episcopal Church (Dkt. No. 560), Defendant Vestry and Church Wardens of the

Episcopal church of the Parish of Christ Church (Dkt. No. 563), Defendant St. John's Episcopal,

Charleston (Dkt. No . 566), Defendant The Vestry and Church Wardens of the Episcopal Church

of the Parish of Prince George Winyah (Dkt. No. 569), and Defendant Christ St. Paul ' s Episcopal

Church Dkt. No. 588). Other parishes have since removed the term "episcopal" from their names,

however, "it is well established that the voluntary discontinuance of challenged activities by a

defendant does not necessarily moot a lawsuit." Lyons P 'ship, L.P. v. Morris Costumes, Inc., 243

F.3d 789, 800 (4th Cir. 2001).




                                                 -7-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 668        Page 8 of 18




        However, while the Court has the legal authority and the record before it to enjoin the

Disassociated Parishes from directly using the same or substantially similar marks to those owned

by TEC and the TECSC, Plaintiffs have failed to demonstrate that the Disassociated Parishes'

names that contain the word "Episcopal" or "Episcopal Church" constitute trademark

infringement, trademark dilution or false advertising.

        To begin with, many of the Disassociated Parishes use of the term "episcopal" in their

names pre-date the creation of TEC or the Historic Diocese. Plaintiffs argue that this is irrelevant,

as those Parishes later joined TEC and therefore their right to use those marks were "merged" with

TEC, divesting them of any right to use their names. (Dkt. No. 620 at 6.) However, the merger

doctrine is inapplicable to the Disassociated Parishes' names. As the Fourth Circuit recognized,

"[w]here a name, not merely generic or descriptive is adopted by an order [the Elks], there is no

reason why seceding members should be allowed to use it. Such use by seceding members, over

whom the order has no further control, has obviously every element of unfairness that would arise

from use by strangers." Grand Lodge Improved, B.P.O.E. of the World, v. Eureka Lodge No. 5,

Indep. Elks, 114 F.2d 46, 48 (4th Cir. 1940). See also Nat 'l Bd. of Young Women 's Christian Ass 'n

of US. A. v. Young Women's ChristianAss 'n of Charleston, S. C., 335 F. Supp. 615, 621 (D.S.C.

1971) ("In this connection, a religious, benevolent or fraternal organization is entitled to protect

the use of its name against those who secede.") (emphasis added). However, the merger doctrine

is focused on preventing a seceding organization from using the name of the organization it was

previously affiliated with. See Nat 'l Council of Young Men's Christian Associations of US. v.

Columbia Young Men 's Christian Ass 'n of Columbia, SC, No. CIV.A. 3 :86-3304-16, 1988 WL

144985, at *4 (D.S .C. Aug. 2, 1988) ("the Court agrees that the defendant should not be permitted

to assert a defense of prior use based on its use of the plaintiff's name or marks before it ratified




                                                 -8-
    2:13-cv-00587-RMG        Date Filed 09/19/19       Entry Number 668       Page 9 of 18




the plaintiffs constitution and became a charter member of the national organization.") (emphasis

added). Here, the Disassociated Parishes who used "episcopal" in their names prior to 1785 are

not continuing to use the Plaintiffs' names or marks.    Therefore, this is not analogous to Grand

Lodge Improved, where the schismatic group used the mark "Elks" after leaving the Elks Order,

or Nat '! Council ofYoung Men's Christian Associations of US. where defendants continued to use

the name "YMCA," the plaintiffs name. Instead, the Disassociated Parishes who existed prior to

1785 are using marks distinct from Plaintiffs' marks that Plaintiffs never used to identify

themselves, namely, the Parishes own names which include various modifiers and dominant

phrases to distinguish themselves from Plaintiffs' marks.           Therefore, Plaintiffs' cannot

demonstrate "prior use" regarding the Disassociated Parishes who had "episcopal" or "episcopal

church" in their names prior to 1785 .4

       However, more fundamentall y, Plaintiffs have not made out a claim that the use of the

word "Episcopal" or "Episcopal Church" in the Disassociated Parishes ' names creates a likelihood

of confusion with Plaintiffs ' marks.     It is axiomatic that to make out a claim for trademark

infringement, a plaintiff must demonstrate a likelihood of confusion. See 15 U.S.C. § 1114(1 )(a);

Rosetta Stone, Ltd. v. Google, Inc., 676 F.3d 144, 152 (4th Cir. 2012) (test for Lanham Act claims).

However, here, Plaintiffs have presented neither evidence nor argument that the inclusion of these

words in the parish names, on their own, constitute trademark infringement. Plaintiff has presented

no evidence that the marks at issue, names such as All Saints Protestant Episcopal Church, The

Vestry and Church Wardens of the Episcopal Church of the Parish of St. Matthew' s, and Holy

Trinity Episcopal Church, among many others, are similar to Plaintiffs ' marks. Indeed, given the




4
 The Lanham Act provides a limited prior use defense even as to incontestable marks. See 15
U.S.C.A. § 1115 (5).


                                                 -9-
  2:13-cv-00587-RMG          Date Filed 09/19/19      Entry Number 668       Page 10 of 18




addition of distinct and .dominant words, it is unclear how the Court could determine these names

to be similar without a sufficient record.

       More importantly, Plaintiffs have presented no evidence of actual confusion as to these

names. They have presented no survey regarding actual confusion between the Disassociated

Parishes ' names and Plaintiffs' marks, instead focusing solely on showing confusion by the

Defendants' use of the marks "The Episcopal Diocese in South Carolina" and the "The Protestant

Episcopal Church in South Carolina." While the Disassociated Diocese and Parishes are enjoined

from using those marks, the Klein survey does not address confusion regarding individual Parish

names. Further, while there is some anecdotal evidence of actual confusion related to parishes

generally, none of the anecdotes identified by Plaintiffs target any specific parish name. Further,

here, Plaintiffs have not presented any evidence regarding the Disassociated Parishes' intent, and

instead the Court cannot find intent to infringe where sine of the parish names pre-dated TEC and

TECSC and, further, that most parishes actually removed Episcopal from the name actually used

on their signs and in public. (Dkt. No. 595-80.) Indeed, as opposed to the Disassociated Diocese

which continues, until today, to use TECSC's exact marks, most of the Disassociated Parishes

have ceased using the word "Episcopal" in their name in commerce.

       As the Fourth Circuit held:

       [W]e are aware of no case where a court has allowed a trademark infringement
       action to proceed beyond summary judgment where two weak marks were
       dissimilar, there was no showing of a predatory intent, and the evidence of actual
       confusion was de minimis.

George & Co. LLC v. Imagination Entm 't Ltd., 575 F.3d 383, 400 (4th Cir. 2009). Here, TEC's

marks are strong, but the holding remains applicable: Plaintiffs have failed to demonstrate that

there is a likelihood of confusion as they have presented no evidence that the Disassociated

Parishes ' names are similar to Plaintiffs' marks, that the Disassociated Parishes intended to



                                               -10-
    2:13-cv-00587-RMG        Date Filed 09/19/19        Entry Number 668        Page 11 of 18




infringe, or that there was any actual confusion, based on a survey or anecdotal evidence, as to the

Parish names. Without demonstrable evidence of a likelihood of confusion, the Court refuses, and

cannot, order the Disassociated Parishes, some of whom have used their names for centuries, to

fundamentally change the way they identify themselves. 5

        For substantially the same reasons as above, Plaintiffs also cannot make out a claim for

trademark dilution or false advertising regarding the Parish names. As to trademark dilution, as

above, Plaintiffs have failed to present evidence that any similarity of the Parishes' names and

Plaintiffs ' marks "gives rise to an association between the marks" or "that the association," if

demonstrated, "is likely to impair the distinctiveness of the [Plaintiffs] famous mark." Rosetta

Stone Ltd., 676 F.3d at 168. Instead, as above, Plaintiffs have not presented evidence as to the

Disassociated Parishes ' names . Similarly, Plaintiffs presented no evidence of false advertising as

to the Disassociated Parishes ' names. The Disassociated Parishes, by using their own names, have

not made an actually false statement, and the Plaintiffs have presented no evidence that the use of

the names are misleading, that the misrepresentation is material, or that the misrepresentation

actually deceives or has a tendency to deceive. Scotts Co. v. United Indus. Corp., 315 F.3d 264,

272 (4th Cir. 2002).

        Therefore, the Disassociated Parishes are entitled to summary judgment as to all claims

regarding their use of their own parish names.

        C.     Lach es

        The Disassociated Parishes each make a nearly identical argument that Plaintiffs' claims




5
  However, this ruling should not be construed as leeway to Disassociated Parishes who have
chosen to distance themselves from TEC and TECSC by changing their consumer-facing names
to reintegrate marks similar to Plaintiffs ' into their names . Future uses that do cause a likelihood
of confusion may always be addressed by further legal action.


                                                 -11-
 2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 668        Page 12 of 18




are barred by laches. The Court has concurrently ruled that laches is inapplicable to the claims

against Defendant Lawrence or the Disassociated Diocese, but for the sake of completeness and

as the facts differ slightly, the Court addresses the argument here as well. The Disassociated

Parishes correctly note that the Lanham Act borrows "analogous state limitations period," which

here is three years . Secret of the Islands, Inc v. Hymans Seafood Co. Inc., No. 2-17-CV-00342,

2018 WL 1566706, at *3 (D.S.C. Mar. 30, 2018) (citations omitted). Therefore, the Disassociated

Parishes argue that Plaintiffs did not bring their claims in a timely manner and are barred by laches

from asserting their trademark claims. The Disassociated Parishes focus on the fact that they were

not added to this action until 2018, while Plaintiffs knew of the Disassociated Parishes use of

"episcopal" in names and use of other marks since, at the latest, 2013. (See, e.g. 556 at 35.)

        Though addressed in the context of a statute of limitations defense, the Court has already

addressed and denied a similar argument. (Dkt. No. 411 at 5.) As explained previously, Plaintiffs

solely seek prospective remedies, namely injunctive and declaratory relief, and do not seek any

damages. The claims therefore do not relate to an injury that occurred only in 2012 or 2013 , and

instead the allegations assert ongoing violations.     This includes the Disassociated Parishes'

acknowledgment, through deposition answers and responses to requests for admission, and by

listings of affiliated churches on the Disassociated Diocese' s website, that the Disassociated

Parishes continue using the term "Protestant Episcopal Church in the Diocese of South Carolina,"

the Diocesan shield and, most notably, all claim an affiliation with the "Diocese of South Carolina.

(Dkt. No. 595-75; 595-78; 595-79; 621-2; 621-3)

         As the Fourth Circuit held, "even in equity under the Lanham Act, laches does not bar a

claim for prospective injunctive relief." Ly ons P 'ship, L.P. v. Morris Costumes, Inc., 243 F. 3d

789, 797 (4th Cir. 2001) ("A prospective injunction is entered only on the basis of current, ongoing




                                               -12-
  2:13-cv-00587-RMG         Date Filed 09/19/19        Entry Number 668        Page 13 of 18




conduct that threatens future harm. Inherently, such conduct cannot be so remote in time as to

justify the application of the doctrine oflaches"). Therefore, since Plaintiffs do not seek damages

and seek equitable relief for ongoing violations, their claims are not barred by laches.

       Further, the Court finds that equitable relief remains necessary and TEC did not

"unreasonably delay" in seeking redress . The Fourth Circuit, in Sara Lee Corp. v. Kayser-Roth

Corp., 81F.3d455 (4th Cir. 1996), held that, " [i]n a trademark case, courts may apply the doctrine

of estoppel by laches to deny relief to a plaintiff who, though having knowledge of an infringement,

has, to the detriment of the defendant, unreasonably delayed in seeking redress." The court further

held that "the doctrine is sparingly applied where, as here, a plaintiff seeks only equitable relief'

and that "in consideration of the public interest, estoppel by laches may not be invoked to deny

injunctive relief if it is apparent that the infringing use is likely to cause confusion." Equitable

relief is clear! y necessary here for the public interest. As demonstrated by uncontroverted evidence

discussed in this Order and a separate Order issued contemporaneously, there is widespread actual

confusion and a likelihood of confusion caused by Defendants' infringement affecting a matter of

public interest, namely, the identity of a major denominational religious organizations in the

United States. Additionally, Plaintiffs did not "unreasonably" delay. Instead, in the wake of

South Carolina Supreme Court' s decision the related real property case on August 2, 2017,

Protestant Episcopal Church in the Diocese ofS.C. v. Episcopal Church, 421S.C.211, 806 S.E.2d

82 (2017), when it became clear that trademark matters would be decided before this Court, the

Court issued an amended scheduling order setting a deadline for motions to amend pleadings. The

Parties then jointly requested a stay of those deadlines pending mediation, which the Court granted.

(Dkt. No. 112, 113 .) After the stay was lifted, the Court issued an amended scheduling order

setting a deadline for motions to amend pleadings for March 15, 2018. (Dkt. No. 119.) The




                                                -13-
 2:13-cv-00587-RMG           Date Filed 09/19/19        Entry Number 668        Page 14 of 18




Plaintiffs met that deadline and moved to amend their complaints and add the Disassociated

Parishes on March 1, 2018, which the Court subsequently granted in relevant part. (Dkt. Nos. 124,

125, 126, 140.) There is therefore no argument that the Plaintiffs delayed in asserting their claims,

instead moving in a timely fashion once it became clear that this Court would have jurisdiction

over the trademark claims and specifically following this Court's schedule for adding Parties,

including an extension necessitated by the Parties joint motion for a stay.

        Therefore, as Plaintiffs seek prospective relief, equitable relief is necessary in consideration

of the public interest, and Plaintiffs did not unreasonably delay, laches does not bar the claims

here.

        D.      The Well Ministries Motion for Summary Judgment (Dkt. No. 600)

        Finally, Defendant The Well Ministries ("The Well") made an individual argument that

Plaintiffs named the incorrect defendant, naming "The Well by the Sea, Myrtle Beach," rather than

their name, "The Well Ministries." (Dkt. No. 600 at 6.) This issue was raised in The Well's

Answers and Rule 26.01 disclosures. (Dkt. Nos. 391 , 409, 410.) Therefore, because the incorrect

name has not been corrected, The Well argues it must be dismissed as a defendant.

        To begin with, as a close affiliate to the Disassociated Diocese and their notice of the

Court's injunction who would, by continuing to use Plaintiffs' marks, abet the Disassociated

Diocese in circumventing the Court's Order, regardless of whether The Well is dismissed from the

case, it would be subject to the Court's injunction. Nonetheless, as the party named as a defendant

has been clear for the duration of the case, with The Well receiving notice of the complaints and

actively involved in litigation, the proper remedy is not dismissal at this stage but rather permitting

Plaintiffs to amend their complaints. See United States v. A. H Fischer Lumber Co., 162 F .2d 872,

873 (4th Cir. 1947) (" If it names them in such terms that every intelligent person understands who




                                                 -14-
    2:13-cv-00587-RMG       Date Filed 09/19/19        Entry Number 668       Page 15 of 18




is meant, as is the case here, it has fulfilled its purpose; and courts should not put themselves in

the position of failing to recognize what is apparent to everyone else."); Hampton v. Wal-Mart

Stores E. , L.P., No. CIV. 1:09CV327, 2010 WL 99081, at *1 (W.D.N.C. Jan. 6, 2010)(granting

leave to amend instead of dismissal based on incorrect name); Dietz v. McAdams-Norman Prop.,

II, LLC, No. 7:12-CV-00509-JCT, 2013 WL 247651 , at *4 (W.D. Va. Jan. 23 , 2013) ("Instead, the

general rule in both the Fourth Circuit and Virginia is that where a party misnames a defendant,

amend.ments to correct the name should be allowed .... "). The Court therefore finds that, under

Rule 15(a)(2), justice requires granting Plaintiffs leave to amend their Complaints to include the

proper name of The Well , The Well Ministries, d/b/a The Well by the Sea. (Dkt. No. 391.) 6

        E.     Permanent Injunctive Relief

        The Lanham Act, 15 U.S.C. § 1116, gives the Court the "power to grant injunctions,,

according to the principles of equity and upon such terms as the court may deem reasonable, to

prevent the violation of any right of the registrant of a mark registered in the Patent and Trademark

Office ...." 15 U.S .C. § 1116(a). To be granted a permanent injunction, a plaintiff must satisfy the

traditional permanent-injunction analysis. Mary Kay Inc. v. Ayres, 827 F. Supp. 2d 584, 595

(D.S.C. 2011). Namely, a plaintiff must demonstrate irreparable harm, inadequacy of purely legal

remedies, hardships balancing in its favor, and that the public interest would not be disserved by

the injunction. See PBM Products, LLC v. Mead Johnson & Co., 639 F.3d 111 , 126 (4th Cir.

2011). The Fourth Circuit has noted that "an injunction is the preferred remedy to insure that




6
  The Well also requests that the Court, under Federal Rule of Civil Procedure 56(g), state material
facts that are not in dispute . The Court has, through three contemporaneous Orders, ruled on all
claims and all motions, the Court therefore declines to enter an order laying out material facts
regarding The Well.


                                                -15-
    2:13-cv-00587-RMG          Date Filed 09/19/19     Entry Number 668        Page 16 of 18




future violations will not occur .... " Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia,

Inc., 43 F.3d 922, 939 (4th Cir. 1995).

        An injunction is necessary here. As has been cited throughout this Order, the Fourth Circuit

has made clear the necessity of enjoining a breakaway organization from continuing to use the

name of its prior affiliate:

        Upon these facts, we do not think that there can be any doubt as to the right of
        plaintiffs to the injunction prayed. The use by one organization of the name of
        another for the purpose of appropriating the standing and good will which the other
        has built up is a well recognized form of the wrong known to the law as unfair
        competition, against which courts of equity have not hesitated, in any jurisdiction,
        to use the full power of the injunctive process.

Purcell v. Summers, 145 F.2d 979, 984 (4th Cir. 1944). The obvious and ongoing infringement

and dilution of Plaintiffs' marks will continue to cause irreparable harm to Plaintiffs, and the

ongoing false advertising co-opting the Historic Diocese's name will also continue to cause

irreparable harm to its successor, TECSC. Further, purely legal remedies are inadequate: this is

not a matter of monetary damages, instead it is the issue of an adoption of the Plaintiffs' history,

goodwill, and name.       Further, legal remedies would not sufficiently protect against future

violations. The hardships weigh strongly in Plaintiffs' favor as they are subject to trademark

infringement, trademark dilution and false advertising by the Disassociated Parishes and the

Parishes have no right to infringe on, dilute or otherwise falsely advertise with Plaintiffs' marks.

Finally, the public interest would be served by preventing future consumers from being misled.

        This injunction shall be co-extensive with the injunction issued against all other Defendants

in this case, but it does not extend to the use of the words "episcopal" or "episcopal church" in the

Disassociated Parishes' names. 7



7
 Although the Parties has not raised the issue, the Court is aware that some Disassociated Parishes
have preexisting and inconspicuous historic artifacts or architecture that contain the Episcopal


                                                -16-
    2:13-cv-00587-RMG       Date Filed 09/19/19       Entry Number 668        Page 17 of 18




IV.     Conclusion

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART the

Disassociated Parishes thirty-five motions for summary judgment on all claims. (Dkt. Nos. 556 -

70; 572 - 579; 581 - 583 ; 587 - 593 ; 599 - 600.) The Motions are GRANTED as to Plaintiffs'

claims regarding the Disassociated Parishes parish names. The Motions are otherwise DENIED.

Further, the Court GRANTS Plaintiffs Motions for Summary Judgment (Dkt. Nos. 584, 595)

against the Disassociated Parishes.

        The Court also GRANTS Plaintiffs LEAVE TO AMEND the Complaints to substitute

The Well Ministries d/b/a The Well by the Sea for The Well by the Sea, Myrtle Beach and

AMENDS the caption of this case to substitute The Well Ministries d/b/a The Well by the Sea for

The Well by the Sea, Myrtle Beach.

        Finally, the Court hereby issues the following PERMANENT INJUNCTION and

ENJOINS the Disassociated Parishes, their officers, agents, servants, employees, associates,

subsidiaries and affiliates from using the following marks or any mark confusingly similar:8

           •   The Protestant Episcopal Church in the United States;

           •   The Episcopal Church;

           •   The Episcopal Church Welcomes You;

           •   La Iglesia Episcopal, and;




Shield or the Diocesan Shield. Plaintiffs have not sought removal of these artifacts or architecture
and have offered no evidence of confusion from their presence and this Order therefore does not
reach the issue.
8
 The Court holds that "The Episcopal Diocese of South Carolina" and "The Protestant Episcopal
Church in the Diocese of South Carolina" are likely to cause confusion and Defendants are
enjoined from using those marks.


                                               -17-
     2:13-cv-00587-RMG       Date Filed 09/19/19     Entry Number 668      Page 18 of 18




            •   The Episcopal Shield.9

The Court further enjoins the Disassociated Parishes their officers, agents, servants, employees,

associates, subsidiaries and affiliates from using any of the following marks or any mark

confusingly similar:

            •    Diocese of South Carolina;

            •    The Episcopal Diocese of South Carolina;

            •    The Protestant Episcopal Church in the Diocese of South Carolina;

            •    The Diocesan Seai. 10

         AND IT IS SO ORDERED.




                                                     Richard Mark


September / l,  2019
Charleston, South Carolina




IO




                                              -18-
